Order, Supreme Court, New York County (Alfred Toker, J.), entered June 12, 1992, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
On a motion for summary judgment, the moving party has the initial burden of establishing its entitlement to judgment as a matter of law (Zuckerman v City of New York, 49 NY2d 557, 562). While defendant urges that the assailants in this case could have been guests of a tenant, or could have gained access to the building other than through the unlocked front doors, there is no proof to support such speculation. Plaintiff herself has testified that the assailants were not tenants of the building and likely entered through the unlocked front doors. In addition, there is substantial evidence which demonstrates that the building has been the scene of many past crimes and that defendants have been aware of said criminal history as well as the broken lock on the front door for some time. Under these circumstances, defendant failed to satisfy its burden of proof (see, Russo v Grace Inst, 145 Misc 2d 242, affd 153 AD2d 820). Concur — Milonas, J. P., Ellerin, Kupferman and Kassal, JJ.